DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
1.	Claims 5, 10 and 48-49 have been amended, claims 4, 43-44, 46-47 and 51-52 have been canceled, and new claim 53 has been added as requested in the amendment filed May 5, 2022.  Following the amendment, claims 5, 7-8, 10, 21, 24, 35, 37, 40-42, 48-50 and 53 are pending in the present application.

2.	Claims 5, 7-8, 10, 21, 24, 35, 37, 40-42, 48-50 and 53 are under examination in the current office action.

Withdrawn Claim Rejections
3.	Any objection or rejection of record pertaining to any of canceled claims 4, 43-44, 46-47 or 51-52 is rendered moot by applicant’s cancellation of said claims.

4.	The objection to claim 10 is withdrawn in view of applicant’s amendment to the claim.

5.	The rejections of claims 5, 7-8, 10, 21, 24, 35, 37, 40-42 and 48-50 under 35 U.S.C. 112(b) (indefiniteness), as set forth at section 13 of the previous office action, are withdrawn in view of applicant’s clarifying remarks in their response. In particular, applicant indicates at p. 7 of the response that the present invention is directed to the therapeutic use of anti-carboxymethyllysine (CML) antibodies. 

6.	The rejections of claims 48 and 49 under 35 U.S.C. 112(b) (indefiniteness), as set forth at section 13 of the previous office action, are withdrawn in view of applicant’s clarifying claim amendments.

7.	The rejection of claims 5, 7-8, 10, 24, 37, 42 and 50 as being unpatentable on the ground of nonstatutory double patenting over the claims of U.S. Patent No. 10, 358,502 in view of Scicchitano et al. (2009), as discussed at section 18 of the 12/08/2021 Office action, is withdrawn in view of applicant’s amendments to the present claims to recite the treatment of a subject having Alzheimer's disease (AD) or Parkinson’s disease (PD).

Maintained and New Claim Rejections, Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 5, 7-8, 10, 21, 24, 35, 37, 40-42, 48, 50 and 53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This written description rejection is maintained for reasons of record and further applied to new claim 53 as discussed below.
The basis of this rejection has been set forth previously (see section 10 of the 12/08/2021 Office action) and therefore will not be fully reiterated here. In brief, the claims are drawn to therapeutic method that comprises the administration of functionally-claimed antibody.  The recitation of an AGE antibody that is cytotoxic and binds to a CML-modified protein represents functional characteristics with limited structure. While generically the structure of antibodies is known, the structure of the presently claimed antibodies can vary substantially within the above given claimed recitations. Thus, the genus is highly variant because a significant number of structural differences between genus members is permitted.  Further, claim 35 encompasses the use of a genus of functionally-claimed single domain antibodies for which the specification lacks adequate written descriptive support.
Response to Arguments
9.	In the response filed May 5, 2022, applicant argues that in the Amgen case, the patent holder attempted to claim an entire genus of new antibodies that bind to an antigen, however, applicant notes that information that is well known in the art need not be described in detail in the specification (citing MPEP 2163). According to applicant, antibodies that bind to a glycation end-product of a cell (AGE antibodies) were well-known and were commercially available at the time. As evidence, applicant cites several prior art publications and Appendix 1, which identifies 68 distinct anti-AGE antibodies that were known as of the filing date of the present application.  Applicant asserts that antibodies that are cytotoxic are also well-known by those of ordinary skill in the art. Therefore, applicant contends, the claimed invention satisfies the written description requirement.
10.	Applicant’s arguments have been considered but are not persuasive. The examiner has reviewed the prior art citations noted in Appendix 1 of the response and these references do indeed describe anti-AGE antibodies. However, only some of these antibodies specifically bind CML-modified protein. More importantly, however, none of these citations describe anti-CML antibodies that are cytotoxic, as required by the presently claimed invention.  And while cytotoxic antibodies can be determined generally, there are currently no specific species that fall within the genus of functionally claimed cytotoxic anti-AGE antibodies that bind CML-modified protein.  
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).
The skilled artisan cannot envision the detailed chemical structure of the encompassed claimed antibodies (if any) which bind CML-modified protein and are cytotoxic, without further testing, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of identification.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).
Therefore, the full breadth of the claims does not meet the written description provision of 35 U.S.C. §112, first paragraph.  The rejection is thus maintained.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 5, 7-8, 10, 21, 24, 37, 40-41, 48, 50 and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirkland et al. (US 2017/0216286 A1) in view of Gruber (EP 2294178 B1; of record), Münch et al. (Amino Acids, 2012, 42(4):1221-36; Epub 2010 Oct 14) and Reddy et al. (Biochem. 1995, 34:10872-10878; listed on 12/16/2019 IDS), and as evidenced by Basi et al. (US 7,256,273 B2).
	The basis of this rejection has been set forth previously (see section 14 of the 12/08/2021 Office action) and therefore will not be reiterated here. With respect to new claim 53, Kirkland discloses that the effectiveness of the senolytic therapy may be monitored in a subject by any one or more diagnostic methods routinely used in the art (see, for example, [0175]), and dosing regimens can be modified or adjusted as necessary as determined by a person skilled in the art, depending the responsiveness of the subject to the therapy (see [0227]). Further, Gruber teaches that subjects treated with an anti-AGE antibody can be monitored for responses, such as the removal of non-functional (senescent) cells at particular locations, and this process can be repeated at intervals to maintain a level of regeneration (see [0034]-[0035]). Taken together, the combination of references provides for a therapeutic method that comprises testing the patient for effectiveness of a first administration of the AGE-antibody, followed by a second administering of the AGE antibody.

12.	Claims 5, 7-8, 10, 21, 24, 37, 40-43, 48, 50 and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirkland et al. (US 2017/0216286 A1) in view of Gruber (EP 2294178 B1; of record), Münch et al. (Amino Acids, 2012, 42(4):1221-36; Epub 2010 Oct 14) and Reddy et al. (Biochem. 1995, 34:10872-10878) as applied to claims 5, 7-8, 10, 21, 24, 37, 40-41, 48, 50 and 53 above, and further in view of Vitek et al. (US 6,410,598 B1).  The rejection is maintained for reasons of record and as discussed below.
	The basis of this rejection has been set forth previously (see section 15 of the 12/08/2021 Office action) and therefore will not be reiterated here.

13.	Claims 5, 7-8, 10, 21, 24, 35, 37, 40-41, 48, 50 and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirkland et al. (US 2017/0216286 A1) in view of Gruber (EP 2294178 B1; of record), Münch et al. (Amino Acids, 2012, 42(4):1221-36; Epub 2010 Oct 14) and Reddy et al. (Biochem. 1995, 34:10872-10878) as applied to claims 5, 7-8, 10, 21, 24, 37, 40-41, 48, 50 and 53 above, and further in view of Poma et al. (WO 2014/164693 A2).  The rejection is maintained for reasons of record and as discussed below. 
The basis of this rejection has been set forth previously (see section 16 of the 12/08/2021 Office action) and therefore will not be reiterated here.

Response to Arguments
14.	 With respect to the above obviousness rejections, applicant argues that the cited references are silent regarding killing senescent glial cells.  Applicant reviews the teachings of each of Kirkland et al., Gruber, Munch et al., and Reddy et al., describing what they do and do not teach. Applicant notes that Vitek et al., Basi et al. and Poma et al. are only cited for dependent claims.  According to applicant, Kirkland does not inherently describe killing of senescent glial cells, and therefore the combination of cited references does not make the claimed invention obvious because none of the cited references recognize senescent glial cells as a causative agent of AD or PD.
	Further, it is argued that the Office has not made a finding that the proposed modification to Kirtland et al. would provide predictable results. Applicant asserts that no finding has been made that the administration of the antibody would predictably kill glial cells, because the references are silent regarding glial cells. Therefore, applicant contends that the effects of the proposed modification to Kirkland are not predictable for the treatment of AD or PD, given that efforts to treat these diseases have been largely unsuccessful in the art.
15.	Applicant’s arguments have been considered but are not persuasive. In contrast to applicant’s arguments, the only active step required by the presently claimed method is administering to a patient having AD or PD a composition comprising an AGE antibody. Given the generic administration step, there is nothing recited in the claimed method that would specifically target the antibody to senescent glial cells over, for example, other AGE-containing senescent cells which may be present in the patient having AD or PD.  Note also that the claimed method recites “comprising” language, meaning that once a cytotoxic AGE antibody is administered, it would bind to CML-modified protein within the patient, and ultimately result in the death of senescent cells containing these AGEs, including senescent glial cells. 
Senescent glial cells are necessarily present in patients having AD and PD (see, for instance, the art of record, including Bhat et al. (2012) and Chinta et al. (2013)), and thus the administration of an anti-AGE antibody to these patients would also necessarily result in the exposure of the AGE-containing senescent glial cells to the cytotoxic antibody.
	Thus, given the teachings of Kirkland teaching that neurodegenerative diseases such as AD and PD may be treated by administering an agent that kills senescent cells associated with these age-related pathologies, the teachings of Gruber describing methods for administering a composition comprising an AGE antibody for the killing of senescent cells, and the teachings of Munch indicating that AGE-associated diseases including AD and PD, and that CML-modified proteins are associated with the pathologies of these neurodegenerative diseases, the skilled artisan would have had a reasonable expectation that the administration of a cytotoxic anti-AGE antibody to a patient having AD or PD would successful kill senescent cells, including senescent glial cells as claimed. Applicant provides no evidence of glial-specificity of the claimed antibodies, and there is nothing demonstrated in the instant application beyond what was taught and rendered obvious in the prior art.
	Absolute predictability is not a necessary prerequisite to a case of obviousness. Rather, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient.  “Good science and useful contributions do not necessarily result in patentability.” PharmaStem Therapeutics, Inc. v. Viacell, Inc., 491 F.3d 1342 (Fed. Cir. 2007).  In the instant case, there would have been a degree of predictability that the administration of an anti-AGE antibody can result in the killing of senescent cells, and there is also a predictability in a method of treating AD or PD by killing senescent cells. Accordingly, the combined teachings of the prior art references would have provided for method that not only was obvious, but also reasonably predictable. The above rejections are therefore maintained.

	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

16.	Claims 5, 7-8, 10, 24, 42, 50 and 53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,161,810 in view of Bhat et al. (PLoS ONE, 2012, 7(9), e45069), Chinta et al. (J. Intern. Med. 2013, 273, 429-436), Münch et al. (Amino Acids, 2012, 42(4):1221-36; Epub 2010 Oct 14), and Vitek et al. (US 6,410,598 B1). The rejection is maintained for reasons of record and as discussed below.
	The basis for this rejection has been set forth previously (see section 21 of the 12/08/2021 Office action) and therefore will not be reiterated here.
Response to Arguments
17.	In the response filed May 5, 2022, applicant argues that the claims of the ‘810 patent are silent regarding killing or inducing apoptosis in senescent glial cells. Applicant asserts that Bhat and Chinta do not suggest that senescent cells have a causative role in AD and PD, and therefore there is no reason to modify the claims of the ‘810 patent to kill senescent cells to treat AD or PD.
18.	Applicant’s arguments have been considered but are not persuasive. In contrast to applicant’s arguments, the teachings of Bhat and Chinta teach that senescent glial cells are involved in the pathology observed in AD and PD, and Munch teaches that AGEs play a role in the pathology of AD and PD.  Therefore, it would have been obvious to have adapted the method of selectively killing senescent cells as taught by the claims of the ‘810 patent to a method of treating AD or PD, which diseases contain pathology marked by senescent glial cells.  The rejection is therefore maintained.


Conclusion
19.	Claims 5, 7-8, 10, 21, 24, 35, 37, 40-42, 48, 50 and 53 are rejected.

20.	Claim 49 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art does not teach or reasonably suggest the administration of the anti-AGE antibody encompassed by the limitations of claim 49.

21.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly A. Ballard whose telephone number is (571)272-2150. The examiner can normally be reached Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649